DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4, lines 1-2, "at least one protective layer" is unclear to how this relates to at least one protective layer cited in claim 1.
 	Claim 5, lines 1-2, "a plastic-gel combination" is unclear to how this relates to a plastic-gel combination cited in claim 1; and "the plastic material" lacks antecedent basis.

 	Claim 8, line 2, "an optical fiber conductor" is unclear to how this relates to at least one optical fiber conductor cited in claim 1.
 	Claim 9, lines 2-4, "an optical fiber conductor" and "a phase conductor" are unclear to how these relate to at least one optical fiber conductor and at least one phase conductor cited in claim 1.
 	Claim 10, line 4, --said-- should be inserted before "power".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sipple et al. (2020/0399963) in view of King (3480907).
 	Sipple et al. discloses a cable (Fig. 2) comprising at least one phase conductor (230); and at least one optical fiber conductor (210), wherein the optical fiber conductor is integrated in the phase conductor, wherein the optical fiber conductor comprises at least one optical fiber, wherein the optical fiber is surrounded by at least one protective layer, wherein the protective layer is formed from a gel (216, [0022]).
 	Sipple et al. does not disclose the gel being a plastic-gel combination, wherein the gel is a silicone gel (re claim 1).  King discloses a cable comprising a protective layer (42), wherein the protective layer is formed from a plastic-gel combination (col. 3, lines 22-63, silicone gel and polyethylene).  It would have been obvious to one skilled in the art to use the plastic-gel combination as taught by King, noncompressible but sufficiently flexible, for the gel (216) of Sipple et al. 
 	It is noted that since the modified cable of Sipple et al. comprises structure and material as claimed, it can be an underground layable power cable which can be a submarine cable or a medium/high voltage cable; and the at least one optical fiber conductor can be a temperature sensor.
 	Modified cable of Sipple et al. also discloses that the phase conductor (230) comprises a substantially circular cross-section and the optical fiber conductor is 
 	Re claim 5, modified cable of Sipple et al. comprises plastic-gel combination which includes polyethylene and silicone gel, but not high density polyethylene (HDPE).  However, it would have been obvious to one skilled in the art to use HDPE for the polyethylene in the modified gel of Sipple et al. to meet the specific use of the resulting gel combination, such as strength since HDPE is known in the art for being used in polymeric compositions.
 	Re claims 6-7, it would have been obvious to one skilled in the art to choose suitable diameter for the protective layer of Sipple et al. to meet the specific use of the resulting cable, such as flexibility since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 10, it would have been obvious to one skilled in the art to use the modified cable of Sipple et al. to connect between two offshore devices since it provides both optical and electrical transmissions.

Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (2017/0358385) in view of King.
Varkey et al. discloses a cable (Figs 1, 8 & 10) comprising at least one phase conductor (104, 138, or 210); and at least one optical fiber conductor (110), wherein the optical fiber conductor is integrated in the phase conductor, wherein the optical fiber conductor comprises at least one optical fiber, wherein the optical fiber is surrounded by at least one protective layer, wherein the protective layer is formed from a gel (112, [0037]).
 	Varkey et al. does not disclose the gel being a plastic-gel combination, wherein the gel is a silicone gel (re claim 1).  King discloses a cable comprising a protective layer (42), wherein the protective layer is formed from a plastic-gel combination (col. 3, lines 22-63, silicone gel and polyethylene).  It would have been obvious to one skilled in the art to use the plastic-gel combination as taught by King, noncompressible but sufficiently flexible, for the gel (112) of Varkey et al. 
 	It is noted that since the modified cable of Varkey et al. comprises structure and material as claimed, it can be an underground layable power cable which can be a submarine cable or a medium/high voltage cable; and the at least one optical fiber conductor can be a temperature sensor.
 	Modified cable of Varkey et al. also discloses that the phase conductor comprises a segment manager with at least two segments (re claim 3).  Re claim 5, it would have been obvious to one skilled in the art to use HDPE for the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sipple et al. in view of King as applied to claim 1 above, and further in view of Varkey et al. (2016/0222736).
 	Claim 8 additionally recites the cable comprising three phase conductors, wherein an optical fiber conductor is integrated in each phase.  Varkey '736 discloses a cable (Figs 5A-5B) comprising three phase conductors, wherein an optical fiber conductor is integrated in each phase.  It would have been obvious to one skilled in the art to provide three of the phase conductors of Sipple et al. to form a multi-core cable as taught by Varkey '736.

					Contact Information
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847